IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIIPPI
EASTERN DIVISION
UNITED STATES OF AMERICA

VS. CRIMINAL DOCKET NUMBER: 2:00CR34KS-MTP-01
COREY KING

ORDER

 

This Court has been informed that the defendant was credited with a sentence reduction
on a sentence already served resulting in a 60-month credit. Additionally, the defendant was
incarcerated on March 5, 2018, on an indictment out of the Middle District of Louisiana. He
remained in Federal custody until September 12, 2019, when the Middle District of Louisiana

dismissed the indictment resulting in over-served credit in the total amount of 78 months.

As a result of the Bureau of Prisons policy of crediting of time, there is no reason to
continue King on supervised release since there is no time for which his supervised release could

be revoked and therefore no penalty available to the Court.

NOW, THEREFORE, IT 1S HEREBY ORDERED that Corey King’s supervision be terminated.

p_
SO ORDERED this [Osay ot Leeaue

060 Cae

wnTee D STATES meio JUDGE
